UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       19-CR-127 (PAE)
                        -v-
                                                                            ORDER
 LUCIO CELLI,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at yesterday’s conference, the Court resolved the

parties’ motions in limine. The Clerk of Court is respectfully directed to terminate the motions

pending at dockets 100 and 101.

       SO ORDERED.


                                                         
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: April 7, 2021
       New York, New York
